Order entered October 26, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00538-CV

                         JERRY GRISAFFI, Appellant

                                        V.

             ROCKY MOUNTAIN HIGH BRANDS, INC. F/K/A
              REPUBLIC OF TEXAS BRANDS, INC., Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-15441

                                     ORDER

      Before the Court is the October 22, 2020 opposed motion of Blake Norvell

to withdraw as counsel for appellant. We GRANT the motion and DIRECT the

Clerk of this Court to remove Mr. Norvell as counsel for appellant. Appellant

continues to be represented by Joyce Lindauer, Guy Holman, and Jeffrey Veteto

with Joyce W. Lindauer Attorneys, PLLC. We DIRECT the Clerk of this Court to

designate Ms. Lindauer as lead counsel for appellant.
      Also before the Court is appellant’s October 22, 2020 third motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to November 30, 2020. We caution appellant that a further

extension request will be strongly disfavored and will be granted only for good

cause shown by verified record.

                                          /s/   BILL WHITEHILL
                                                JUSTICE